May 21, 2019

 

VIA EMAIL

 

Rocky Mountain Minerals Corp.

Bullfrog Gold Corp.

897 Quail Run Drive

Grand Junction, CO 81505

Attention: David Beling (dave@bullfroggold.com)

 

Re: Letter Agreement Mineral Lease and Option to Purchase - Amendment

 

Dear Mr. Beling:

 

This Letter Agreement amends that certain Mineral Lease and Option to Purchase
dated March 23, 2015 by and between Barrick Bullfrog Inc., a Delaware
corporation ("Barrick Bullfrog") and Rocky Mountain Minerals Corp. ("Rocky
Mountain") (the "Agreement"). Capitalized terms not defined in this Letter
Agreement will have the definitions set forth in the Agreement.

 

Barrick Bullfrog and Rocky Mountain wish to amend the Agreement in order to
provide an additional six-month period for completion of the Project Work
Commitment. Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Barrick Bullfrog and Rocky
Mountain amend the Agreement by deleting Section 5.1 (b) in its entirety and
replacing it with the following:

 

(b) Rocky Mountain shall expend $1.5 million as minimum work commitments for the
benefit of the Properties prior to September 23, 2020 per the schedule below
("Project Work Commitment"):

 

Annual Project Work

Minimum Project

Commitment Deadlines

Commitment ($)

 

 

First Anniversary of Effective Date

100,000

Second Anniversary of Effective Date

200,000

Third Anniversary of Effective Date

300,000

Fourth Anniversary of Effective Date

400,000

By September 23, 2020

500,000

 

As the Property is part of a logical land and mining unit, work performed on any
of the Properties will be counted toward Rocky Mountain's Project Work
Commitment. In any given year, if Rocky Mountain incurs Project Work Commitment
expenditures in excess of the Project Work Commitment for that year, then up to
20% of the excess expenditures, as measured against the Project Work Commitment
for that year, shall be credited toward the minimum Project Work Commitment
expenditures for the following years. In any given year, if

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



Rocky Mountain incurs expenditures below the required Project Work Commitment
for that year, then up to 20% of the measured against the Project Work
Commitment for that year, may be carried forward by Rocky Mountain and added to
the minimum Project Work Commitment expenditures for the following year. In such
case, Rocky Mountain shall make cash payments to Barrick Bullfrog equal to the
remaining expenditure shortfall for the year. Further, if Rocky Mountain incurs
expenditures below the required Project Work Commitment for a given year but
elects not to carry forward any shortfall to the subsequent year, then Rocky
Mountain shall make cash payments to Barrick Bullfrog equal to the expenditure
shortfall for the year; provided however, that if Rocky Mountain elects not to
carry forward any shortfall such payment shall not be due if Rocky Mountain
terminates this Agreement before the end of the year of with the expenditure
shortfall. The Project Work Commitment shall include all the expenditures
defined under Mining Operations herein plus a 5% management fee of the total
expenditures; but excluding any corporate expenses of Rocky Mountain.

 

Except as specifically amended by this Letter Agreement, the Agreement will
remain in full force and effect and is hereby ratified and confirmed.

 

By executing this Letter Agreement in the space provided below, Rocky Mountain
agrees to the amendment of the Agreement as set forth herein.

 

BARRICK BULLFROG INC.

 

 

 

 

 

By: /s/ Dana Stringer

 

By: /s/ Peter Webster

Name: Dana Stringer

 

Name: Peter Webster

Title: Secretary

 

Title: Director

 

 

Agreed to and accepted by Rocky Mountain Minerals Corp.,

This 22nd day of May, 2019

 

ROCKY MOUNTAIN MINERALS CORP.

 

By: /s/ David Beling

Name: David Beling

Title: President & CEO

--------------------------------------------------------------------------------

2